



AXALTA COATING SYSTEMS LTD.
2014 INCENTIVE AWARD PLAN

STOCK OPTION GRANT NOTICE
Axalta Coating Systems Ltd., a Bermuda exempted limited liability company (the
“Company”), pursuant to its 2014 Incentive Award Plan, as amended from time to
time (the “Plan”), hereby grants to the holder listed below (“Participant”), an
option to purchase the number of shares of Common Stock (“Shares”) set forth
below (the “Option”). The Option is subject to the terms and conditions set
forth in this Stock Option Grant Notice (the “Grant Notice”) and the Stock
Option Agreement attached hereto as Exhibit A, including Appendix 1
(Confidentiality and Business Protection Agreement) and Appendix 2
(Country-Specific Terms and Conditions) thereto (the “Agreement”) and the Plan,
which are incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in the Grant
Notice and the Agreement.
Participant:
 
Grant Date:
 
Exercise Price per Share:
$
Total Number of Shares Subject to the Option:
   Shares
Expiration Date:
 
Type of Option:
  Incentive Stock Option Non-Qualified Stock Option

By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and the Grant Notice. Participant has
reviewed the Agreement, the Plan and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Grant Notice, the Agreement
and the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, the Grant Notice or the Agreement.
AXALTA COATING SYSTEMS LTD. HOLDER:
PARTICIPANT


By:
            
By:
            
Print Name:
            
Print Name:
            
Title:
            
 
 
 
 
 
 
 
 
 
 







Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------






EXHIBIT A
TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant an Option under the Plan to purchase the number of
Shares set forth in the Grant Notice.
ARTICLE 1.
GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan or the Grant Notice.
1.2    Incorporation of Terms of Plan. The Option is subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control, except with respect to the
definition of Change in Control as defined in this Agreement.
ARTICLE 2.    
GRANT OF OPTION
2.1    Grant of Option. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the grant date set forth in the Grant
Notice (the “Grant Date”), the Company has granted to Participant the Option to
purchase any part or all of an aggregate of the number of Shares set forth in
the Grant Notice, upon the terms and conditions set forth in the Grant Notice,
the Plan and this Agreement, subject to adjustments as provided in Section 13.2
of the Plan.
2.2    Exercise Price. The exercise price per share of the Shares subject to the
Option (the “Exercise Price”) shall be as set forth in the Grant Notice.
2.3    Consideration to the Company. In consideration of the grant of the Option
by the Company, Participant agrees to render faithful and efficient services to
the Company or any Subsidiary. Nothing in the Plan, the Grant Notice or this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.


A-1




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------







ARTICLE 3.    
VESTING AND PERIOD OF EXERCISABILITY
3.1    Vesting; Commencement of Exercisability.
(a)    Subject to Sections 3.2, 3.3, 5.9 and 5.14 hereof, the Option shall
become vested and exercisable as follows: three equal annual installments
beginning on the first anniversary of the grant date. In the event of
Participant’s Termination of Service (i) by the Company without Cause within two
(2) years after a Change in Control (subject to Section 3.1(c)) or (ii) by
reason of death, any unvested Shares subject to the Option shall immediately
vest in full and become exercisable; provided, that if Participant is party to a
severance or employment agreement with the Company or any of its affiliates or
is a participant in a severance policy of the Company or any of its affiliates,
in either case, that provides greater vesting protection to Participant, the
Options shall be treated in accordance with the applicable terms of such
agreement or policy.
(b)    Unless otherwise determined by the Administrator, any portion of the
Option that has not become vested and exercisable on or prior to the date of
Participant’s Termination of Service shall be forfeited on the date of
Participant’s Termination of Service, unless otherwise provided in the Plan, and
shall not thereafter become vested or exercisable.
(c)    As a condition to any accelerated vesting of the Option due to
Participant’s Termination of Service by the Company without Cause within two (2)
years after a Change in Control as set forth in Section 3.1(a), Participant
shall, within the thirty (30) day period following the date of Participant’s
Termination of Service, execute and not revoke a general release of all claims,
including all known and unknown and current and potential claims, in favor of
the Company and its affiliates in either (A) a form provided to Participant by
the Company or (B) if Participant is party to a severance or employment
agreement with the Company or any of its affiliates or is a participant in a
severance policy of the Company or any of its affiliates, the form of release of
claims applicable to Participant under such agreement or policy.
(d)    For purposes of this Agreement and the Grant Notice, Participant’s
Termination of Service will be deemed to occur on the date that Participant
cease to be actively employed by or actively provide services to the Company or
its Subsidiaries (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or in service or the terms of
Participant’s contract of employment, if any) and Participant’s right to vest in
the Option will terminate as of such date (and the period during which
Participant may exercise the Option following such Termination of Service will
be measured from such date) and will not be extended by any notice period
mandated or implied under local law or any period during or for which
Participant receives pay in lieu of notice or severance pay. The Company shall
have the sole discretion to determine when Participant is no longer actively
employed or providing services for purposes of this Agreement, without reference
to any other agreement, written or oral, including Participant’s contract of
employment.
3.2    Duration of Exercisability. The installments provided for in the vesting
schedule set forth in Section 3.1(a) are cumulative. Each such installment which
becomes vested and exercisable pursuant to


A-2




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------







the vesting schedule set forth in Section 3.1(a) shall remain vested and
exercisable until it becomes unexercisable under Section 3.3 hereof. Once the
Option becomes unexercisable, it shall be forfeited immediately.
3.3    Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:
(a)    The expiration date set forth in the Grant Notice;
(b)    Except as the Administrator may otherwise approve, in the event of
Participant’s Termination of Service other than for Cause or by reason of the
Participant’s disability (but not by reason of the Participant’s death), the
expiration of six (6) months from the date of Participant’s Termination of
Service; provided, that, if (i) Participant incurs a Termination of Service by
the Company without Cause (and not by reason of the Participant’s death) within
two (2) years after a Change in Control, or (ii) Participant is party to a
severance or employment agreement with the Company or any of its affiliates or
is a participant in a severance policy of the Company or any of its affiliates,
in either case, and Participant becomes entitled to severance under any such
agreement or policy within two (2) years after the date of a Change in Control
(as defined in such agreement or policy), then such six (6) month period shall
be three (3) years from the date of Participant’s Termination of Service;
(c)    Except as the Administrator may otherwise approve, the expiration of one
(1) year from the date of Participant’s Termination of Service by reason of
Participant’s retirement at “normal retirement age” (as defined or determined by
the Company or its Subsidiaries from time to time);
(d)    Except as the Administrator may otherwise approve, upon Participant’s
Termination of Service for Cause; or
(e)    Participant’s material violation of any obligation identified in the
Confidentiality and Business Protection Agreement attached hereto as Appendix 1.
As used in this Agreement, “Cause” shall mean (a) the Company’s determination
that Participant failed to substantially perform Participant’s duties (other
than any such failure resulting from Participant’s disability); (b) the
Company’s determination that Participant failed to carry out, or comply with any
lawful and reasonable directive of the Board or Participant’s immediate
supervisor; (c) Participant’s conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any felony, indictable
offense or crime involving moral turpitude; (d) Participant’s unlawful use
(including being under the influence) or possession of illegal drugs on the
premises of the Company or any of its Subsidiaries or while performing
Participant’s duties and responsibilities; or (e) Participant’s commission of an
act of fraud, embezzlement, misappropriation, misconduct, or breach of fiduciary
duty against the Company of any of its Subsidiaries. Notwithstanding the
foregoing, if Participant is a party to a written employment, consulting or
similar agreement with the Company (or its Subsidiary) in which the term “cause”
is defined, then “Cause” shall be as such term is defined in the applicable
written employment or consulting agreement.
3.4    Tax Withholding. Notwithstanding any other provision of this Agreement:


A-3




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------







(a)    Participant shall be required to remit to the Company or the applicable
Subsidiary, an amount sufficient to satisfy any applicable income tax,
employment tax, social insurance, social security, payroll tax, contributions,
payment on account obligations or other amounts required by law to be withheld,
collected or accounted for with respect to any taxable event arising pursuant to
this Agreement (“Taxes”). Participant may make such payment in one or more of
the forms specified below:
(i)    by cash or check made payable to the Company or the Subsidiary with
respect to which the withholding obligation arises;
(ii)    with respect to any Taxes arising in connection with the exercise of the
Option, unless otherwise determined by the Administrator, by requesting that the
Company and its Subsidiaries withhold a net number of Shares issuable upon the
exercise of the Option having a then current Fair Market Value not exceeding the
amount necessary to satisfy the obligation of the Company and its Subsidiaries
for Taxes based on the minimum applicable statutory rates for Taxes (or, if the
Administrator determines that it would be consistent with Applicable Law and
would not result in adverse accounting consequences, such greater amount as the
Administrator may designate, up to the maximum statutory rate);
(iii)    with respect to any Taxes arising in connection with the exercise of
the Option, unless otherwise determined by the Administrator, by tendering to
the Company Shares having a then current Fair Market Value not exceeding the
amount necessary to satisfy the obligation of the Company and its Subsidiaries
for Taxes based on the minimum applicable statutory rates for Taxes (or, if the
Administrator determines that it would be consistent with Applicable Law and
would not result in adverse accounting consequences, such greater amount as the
Administrator may designate, up to the maximum statutory rate);
(iv)    with respect to any Taxes arising in connection with the exercise of the
Option, subject to Participant’s compliance with the Company’s Insider Trading
Policy, through the delivery of a notice that Participant has placed a market
sell order with a broker acceptable to the Company with respect to Shares then
issuable upon exercise of the Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company or the
Subsidiary with respect to which the obligation for Taxes arises in satisfaction
of such Taxes; provided that payment of such proceeds is then made to the
Company or the applicable Subsidiary at such time as may be required by the
Administrator, but in any event not later than the settlement of such sale; or
(v)    in any combination of the foregoing.
(b)    With respect to any Taxes arising in connection with the Option, in the
event Participant fails to provide timely payment of all sums required pursuant
to Section 3.4(a), the Company shall have the right and option, but not the
obligation, to cancel the option exercise. Alternatively, the Company or its
Subsidiaries shall have the authority to (i) deduct such amounts from other
compensation payable to Participant and/or (ii) treat such failure as an
election by Participant to satisfy all or any portion of Participant’s required
payment obligation pursuant to Section 3.4(a) above. The Company shall not be
obligated to deliver any certificate representing Shares issuable with respect
to the exercise of the Option to Participant or his or her legal representative
unless and until Participant or his or her legal representative


A-4




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------







shall have paid or otherwise satisfied in full the amount of all Taxes
applicable with respect to the taxable income of Participant resulting from the
exercise of the Option or any other taxable event related to the Option.
(c)    In the event any Tax obligation of the Company or a Subsidiary arising in
connection with the Option may be satisfied under Section 3.4(a) above, then the
Company may elect to instruct any brokerage firm determined acceptable to the
Company for such purpose to sell on Participant’s behalf a whole number of
Shares from those Shares that are issuable upon exercise of the Option as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the Tax obligation and to remit the proceeds of such sale to the Company
or the Subsidiary with respect to which the withholding obligation arises.
Participant’s acceptance of this Award constitutes Participant’s instruction and
authorization to the Company and such brokerage firm to complete the
transactions described in this Section 3.4(c), including the transactions
described in the previous sentence, as applicable. The Company may refuse to
issue any Shares to Participant until the foregoing obligations with respect to
Taxes are satisfied.
(d)    Regardless of any action the Company and/or any Subsidiary take with
respect to any or all Taxes, Participant acknowledges that (i) the ultimate
liability for all Taxes is and remains Participant’s responsibility and (ii)
such Taxes may exceed the amount actually withheld or accounted for by the
Company or the applicable Subsidiary. Participant further acknowledges that the
Company and/or the Subsidiary (i) make no representations or undertakings
regarding the treatment of any Taxes in connection with any aspect of the
Option, including the grant, vesting or exercise of the Option, the subsequent
sale of any Shares acquired at exercise; and (ii) do not commit to, and are
under no obligation to, structure the terms of the grant or any aspect of the
Option to reduce or eliminate Participant’s liability for Taxes or achieve any
particular tax result. Further, if Participant is subject to Taxes in more than
one jurisdiction between the Grant Date and the date of any relevant taxable or
tax withholding event, as applicable, Participant acknowledges that the Company
and/or the applicable Subsidiary (including any Subsidiary previously employing
or retaining Participant, as applicable) may be required to withhold or account
for Taxes in more than one jurisdiction.
ARTICLE 4.    
EXERCISE OF OPTION
4.1    Person Eligible to Exercise. During the lifetime of Participant, only
Participant may exercise the Option or any portion thereof, unless it has been
disposed of pursuant to a DRO or as expressly set forth in the Plan. After the
death or disability of Participant, any exercisable portion of the Option may,
prior to the time when the Option becomes unexercisable under Section 3.3
hereof, be exercised by Participant’s personal representative or by any person
empowered to do so under the Participant’s will or under the then applicable
laws.
4.2    Partial Exercise. Subject to Section 5.2, any exercisable portion of the
Option or the entire Option, if then wholly exercisable, may be exercised in
whole or in part at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 3.3 hereof.


A-5




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------







4.3    Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company (or any third
party administrator or other person or entity designated by the Company), during
regular business hours, of all of the following prior to the time when the
Option or such portion thereof becomes unexercisable under Section 3.3 hereof.
(a)    An exercise notice in a form acceptable to the Administrator, stating
that the Option or portion thereof is thereby exercised, such notice complying
with all applicable rules established by the Administrator;
(b)    The receipt by the Company of full payment for the Shares with respect to
which the Option or portion thereof is exercised, in such form of consideration
permitted under Section 4.4 hereof that is acceptable to the Administrator;
(c)    The payment of any applicable withholding tax in accordance with Section
3.4;
(d)    Any other written representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with Applicable Law; and
(e)    In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than Participant, appropriate
proof of the right of such person or persons to exercise the Option.
Notwithstanding any of the foregoing, the Administrator shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.
4.4    Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of Participant:
(a)    Cash or check;
(b)    Unless the Administrator shall determine otherwise, through the surrender
of Shares otherwise issuable upon exercise of the Option having a Fair Market
Value on the date of surrender equal to the aggregate exercise price of the
Option or exercised portion thereof;
(c)    Unless otherwise determined by the Administrator, through the surrender
of Shares held for such period of time as may be required by the Administrator
in order to avoid adverse accounting consequences and having a Fair Market Value
on the date of delivery equal to the aggregate exercise price of the Option or
exercised portion thereof;
(d)    Through the delivery of a notice that Participant has placed a market
sell order with a broker acceptable to the Company with respect to Shares then
issuable upon exercise of the Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the


A-6




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------







Company at such time as may be required by the Administrator, but in any event
not later than the settlement of such sale; or
(e)    Any other form of legal consideration acceptable to the Administrator.
4.5    Conditions to Issuance of Stock. The Company shall not be required to
issue or deliver any Shares purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the following conditions: (A) the
admission of such Shares to listing on all stock exchanges on which such Stock
is then listed, (B) the completion of any registration or other qualification of
such Shares under any state, federal or foreign law or under rulings or
regulations of the Securities and Exchange Commission or other governmental
regulatory body, which the Administrator shall, in its absolute discretion, deem
necessary or advisable, (C) the obtaining of any approval or other clearance
from any state, federal or foreign governmental agency which the Administrator
shall, in its absolute discretion, determine to be necessary or advisable, (D)
the receipt by the Company of full payment for such Shares, which may be in one
or more of the forms of consideration permitted under Section 4.4 hereof, and
(E) the receipt of full payment of any applicable Taxes in accordance with
Section 3.4 by the Company or its Subsidiary with respect to which the
applicable obligation with respect to Taxes arises.
4.6    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares purchasable upon the
exercise of any part of the Option unless and until certificates representing
such Shares (which may be in book-entry form) will have been issued and recorded
on the records of the Company or its transfer agents or registrars and delivered
to Participant (including through electronic delivery to a brokerage account).
No adjustment will be made for a dividend or other right for which the record
date is prior to the date of such issuance, recordation and delivery, except as
provided in Section 13.2 of the Plan. Except as otherwise provided herein, after
such issuance, recordation and delivery, Participant will have all the rights of
a shareholder of the Company with respect to such Shares, including, without
limitation, the right to receipt of dividends and distributions on such Shares.
ARTICLE 5.    
OTHER PROVISIONS
5.1    Administration. The Administrator shall have the exclusive power to
interpret the Plan, the Grant Notice and this Agreement and to adopt such rules
for the administration, interpretation and application of the Plan, the Grant
Notice and this Agreement as are consistent therewith and to interpret, amend or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Administrator will be final and binding upon
Participant, the Company and all other interested persons. To the extent
allowable pursuant to Applicable Law, no member of the Committee or the Board
will be personally liable for any action, determination or interpretation made
with respect to the Plan, the Grant Notice or this Agreement.
5.2    Whole Shares. The Option may only be exercised for whole Shares.


A-7




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------







5.3    Option Not Transferable. Subject to Section 4.1 hereof, the Option may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the Shares underlying
the Option have been issued, and all restrictions applicable to such Shares have
lapsed. Neither the Option nor any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of Participant or his or
her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
5.4    Adjustments. The Administrator may accelerate the vesting of all or a
portion of the Option in such circumstances as it, in its sole discretion, may
determine. In addition, upon the occurrence of certain events relating to the
Stock contemplated by Section 13.2 of the Plan (including, without limitation,
an extraordinary cash dividend on such Stock), the Administrator may make such
adjustments as the Administrator deems appropriate in the number of Shares
subject to the Option, the exercise price of the Option and/or the kind of
securities that may be issued upon exercise of the Option to give effect to such
event. Participant acknowledges that the Option and the Shares subject to the
Option are subject to adjustment, modification and termination in certain events
as provided in this Agreement and the Plan, including Section 13.2 of the Plan.
5.5    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Chief Human Resources
Officer of the Company at the Company’s principal office, and any notice to be
given to Participant shall be addressed to Participant (or, if Participant is
then deceased, to the person entitled to exercise the Option pursuant to Section
4.1) at Participant’s last address reflected on the Company’s records. By a
notice given pursuant to this Section 5.5, either party may hereafter designate
a different address for notices to be given to that party. Any notice shall be
deemed duly given when sent via email (if to Participant) or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.
5.6    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
5.7    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
5.8    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to Applicable
Law. To the extent


A-8




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------







permitted by Applicable Law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to Applicable Law.
5.9    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of Participant.
5.10    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 5.3 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
5.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option, the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
5.12    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, subject to Applicable Law, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.
5.13    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit or appendix hereto) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof; provided, however, that (i) if Participant is party to a severance or
employment agreement with the Company or any of its affiliates or is a
participant in a severance policy of the Company or any of its affiliates, in
either case, that provides greater vesting protection to Participant, then the
Options shall be treated in accordance with the applicable terms of such
agreement or policy; and (ii) if Participant is party to the Company’s Executive
Restrictive Covenant and Severance Agreement or other severance, non-compete,
employment or similar agreement with the Company or any of its affiliates that
includes the same or similar restrictive covenants as those in Appendix 1, then
Appendix 1 shall not apply to Participant. For the avoidance of doubt, the
Company’s Restrictive Covenant and Severance Policy does not constitute an
agreement with the same or similar covenants as Appendix 1.


A-9




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------







5.14    Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.
5.15    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
5.16    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Option, and rights no
greater than the right to receive the Stock as a general unsecured creditor with
respect to options, as and when exercised pursuant to the terms hereof.
5.17    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.
5.18    Broker-Assisted Sales. In the event of any broker-assisted sale of
Shares in connection with the payment of withholding taxes as provided in
Section 3.4(a) or the payment of the exercise price as provided in Section
4.4(d): (A) any Shares to be sold through a broker-assisted sale will be sold on
the day the tax withholding obligation or exercise of the Option, as applicable,
occurs or arises, or as soon thereafter as practicable; (B) such Shares may be
sold as part of a block trade with other participants in the Plan in which all
participants receive an average price; (C) Participant will be responsible for
all broker’s fees and other costs of sale, and Participant agrees to indemnify
and hold the Company harmless from any losses, costs, damages, or expenses
relating to any such sale; (D) to the extent the proceeds of such sale exceed
the applicable tax withholding obligation or exercise price, the Company agrees
to pay such excess in cash to Participant as soon as reasonably practicable; (E)
Participant acknowledges that the Company or its designee is under no obligation
to arrange for such sale at any particular price, and that the proceeds of any
such sale may not be sufficient to satisfy the applicable tax withholding
obligation or exercise price; and (F) in the event the proceeds of such sale are
insufficient to satisfy the applicable tax withholding obligation, Participant
agrees to pay immediately upon demand to the Company or its Subsidiary with
respect to which the


A-10




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------







withholding obligation arises, an amount sufficient to satisfy any remaining
portion of the Company’s or the applicable Subsidiary’s withholding obligation.
5.19    Incentive Stock Options. Participant acknowledges that to the extent the
aggregate Fair Market Value of Shares (determined as of the time the option with
respect to the Shares is granted) with respect to which Incentive Stock Options,
including this Option (if applicable), are exercisable for the first time by
Participant during any calendar year exceeds $100,000 or if for any other reason
such Incentive Stock Options do not qualify or cease to qualify for treatment as
“incentive stock options” under Section 422 of the Code, such Incentive Stock
Options shall be treated as Non-Qualified Stock Options. Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other stock options into account in the order in which
they were granted, as determined under Section 422(d) of the Code and the
Treasury Regulations thereunder. Participant also acknowledges that an Incentive
Stock Option exercised more than three (3) months after Participant’s
Termination of Service, other than by reason of death or disability, will be
taxed as a Non-Qualified Stock Option.
5.20    Notification of Disposition. If this Option is designated as an
Incentive Stock Option, Participant shall give prompt written notice to the
Company of any disposition or other transfer of any Shares acquired under this
Agreement if such disposition or transfer is made (a) within two (2) years from
the Grant Date or (b) within one (1) year after the transfer of such Shares to
Participant. Such notice shall specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Participant in such disposition or other
transfer.
5.21    Definitions. Notwithstanding anything to the contrary in the Plan, for
purposes of this Agreement:
(a)    “Change in Control” shall mean and includes each of the following: (i) a
transaction or series of transactions occurring after the Grant Date whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its
Subsidiaries, an employee benefit plan maintained by the Company or any of its
Subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing 30% or more of the total combined voting power of the Company’s
securities outstanding immediately after such transaction; (ii) during any 12
month period, individuals who, at the beginning of such period, constitute the
Board together with any new members of the Board whose election by the Board or
nomination for election by the Company’s members was approved by a vote of at
least two-thirds of the members of the Board then still in office who either
were members of the Board at the beginning of the one-year period or whose
election or nomination for election was previously so approved (other than (x)
an individual whose initial assumption of office is in connection with an actual
or threatened election contest relating to the election of the directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act, and (y) any member of the Board whose initial assumption
of office during such 12 month period in connection with a transaction described
in clause (iii)(x) below that occurs with a non-affiliate third party), cease
for any reason to constitute a majority thereof; or (iii) the


A-11




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------







consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) after the
Grant Date of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale, lease, exchange or other transfer (in one transaction
or a series of transactions contemplated or arranged by any party as a single
plan) of all or substantially all of the Company’s assets or (z) the acquisition
of assets or stock of another entity, other than a transaction:
(i)    in the case of clauses (i) and (iii), which results in the Company’s
voting securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, more than seventy percent (70%) of the combined voting
power of the Successor Entity’s outstanding voting securities immediately after
the transaction, and
(ii)    in the case of clause (iii), after which no person or group beneficially
owns voting securities representing 30% or more of the combined voting power of
the Successor Entity; provided, however, that no person or group shall be
treated for purposes of this clause (b) as beneficially owning 30% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction.
5.22    No Acquired Right. Participant acknowledges and agrees that:
(a)    The Plan is established voluntarily by the Company, the grant of the
Option under the Plan is made at the discretion of the Administrator and the
Plan may be modified, amended, suspended or terminated by the Company at any
time. All decisions with respect to future option grants, if any, will be at the
sole discretion of the Administrator.
(b)    The Option (and any similar awards the Company may in the future grant to
Participant, even if such awards are made repeatedly or regularly, and
regardless of their amount), and Shares acquired under the Plan (A) are wholly
discretionary and occasional, are not a term or condition of employment and do
not form part of a contract of employment, or any other working arrangement,
between Participant and the Company or any Subsidiary; (B) do not create any
contractual entitlement to receive future awards or benefits in lieu thereof and
are not intended to replace any pension rights or compensation; and (C) do not
form part of normal or expected salary or remuneration for purposes of
determining pension payments or any other purposes, including without limitation
termination indemnities, severance, resignation, payment in lieu of notice,
redundancy, end of service payments, bonuses, long-term service awards, pension
or retirement benefits, welfare benefits or similar payments, except as
otherwise required by the applicable law of any governmental entity to whose
jurisdiction the Option is subject.
(c)    The Option and the Shares acquired under the Plan are not intended to
replace any pension rights or compensation.
(d)    Participant is voluntarily participating in the Plan.


A-12




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------







(e)    In the event that Participant’s employer is not the Company, the grant of
the Option and any similar awards the Company may grant in the future to
Participant will not be interpreted to form an employment contract or
relationship with the Company and, furthermore, the grant of the Option and any
similar awards the Company may grant in the future to Participant will not be
interpreted to form an employment contract with Participant’s employer or any
Subsidiary.
(f)    The future value of the underlying Shares is unknown and cannot be
predicted with certainty. If the Shares do not increase in value, the Option
will have no value. If Participant exercises the Option and acquires Shares, the
value of the acquired Shares may increase or decrease, including below the
exercise price of the Shares. The Company and its Subsidiary are not responsible
for any foreign exchange fluctuations between the United States Dollar and
Participant’s local currency that may affect the value of the Option or the
Shares.
(g)    Participant shall have no rights, claim or entitlement to compensation or
damages as a result of Participant’s Termination of Service for any reason
whatsoever, whether or not later found to be invalid or in breach of contract or
local labor law, insofar as these rights, claim or entitlement arise or may
arise from Participant’s ceasing to have rights under or be entitled to exercise
the Option as a result of such cessation or loss or diminution in value of the
Option or any of the Shares purchased through exercise of the Option as a result
of such cessation, and Participant irrevocably releases his or her employer, the
Company and its Subsidiaries, as applicable, from any such rights, entitlement
or claim that may arise. If, notwithstanding the foregoing, any such right or
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, Participant shall be deemed to have irrevocably waived
his or her entitlement to pursue such rights or claim.
5.23    Data Protection.
(a)    In order to facilitate Participant’s participation in the Plan and the
administration of the Option, it will be necessary for the Company (or its
Subsidiaries or payroll administrators) to collect, hold and process certain
personal information about Participant (including, without limitation,
Participant’s name, home address, telephone number, date of birth, nationality,
social insurance or other identification number and job title and details of the
Option and other options awarded, cancelled, exercised, vested, unvested or
outstanding and Shares held by Participant). Participant consents explicitly and
unambiguously to the Company (and its Subsidiaries and payroll administrators)
collecting, holding and processing Participant’s personal data and transferring
this data (in electronic or other form) by and among, as applicable,
Participant’s employer, the Company and its Subsidiaries and other third parties
(collectively, the “Data Recipients”) insofar as is reasonably necessary to
implement, administer and manage the Plan and the Option. Participant authorizes
the Data Recipients to receive, possess, use, retain and transfer the data for
the purposes of implementing, administering and managing the Plan and the
Option. Participant understands that the data will be transferred to UBS
Financial Services Inc., or such other broker or third party as may be selected
by the Company in the future which is assisting the Company with the
implementation, administration and management of the Plan. Participant
understands that the Data Recipients may be located in the


A-13




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------







United States or elsewhere, and that the recipient’s country may have different
data privacy laws and protections than Participant’s country.
(b)    The Data Recipients will treat Participant’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of the Plan and the Option and will take
reasonable measures to keep Participant’s personal data private, confidential,
accurate and current. Participant understands that the data will be held only as
long as is necessary to implement, administer and manage his or her
participation in the Plan.
(c)    Participant understands that Participant may, at any time, view his or
her personal data, require any necessary corrections to it or withdraw the
consents herein in writing by contacting the Company but acknowledges that
without the use of such data it may not be practicable for the Company to
administer Participant’s involvement in the Plan in a timely fashion or at all
and this may be detrimental to Participant and may result in the possible
exclusion of Participant from continued participation with respect to this
Option or any future awards under the Plan.
5.24    Additional Terms for Non-U.S. Participants. Notwithstanding anything to
the contrary herein, Participants residing and/or working outside the United
States shall be subject to the Country-Specific Terms and Conditions attached
hereto as Appendix 2. If Participant is a citizen or resident of a country (or
is considered as such for local law purposes) other than the one in which
Participant is currently residing or working or if Participant relocates to one
of the countries included in the Country-Specific Terms and Conditions after the
grant of the Option, the special terms and conditions for such country will
apply to Participant to the extent the Company determines that the application
of such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan. The Country-Specific
Terms and Conditions constitute part of this Agreement and are incorporated
herein by reference.
* * * * *




A-14




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------






APPENDIX 1
TO STOCK OPTION AGREEMENT


CONFIDENTIALITY AND BUSINESS PROTECTION AGREEMENT


Capitalized terms used but not defined in this Appendix 1 shall have the
respective meanings ascribed to such terms in the Agreement, the Grant Notice or
the Plan, as applicable.
WHEREAS, the Company operates in a highly competitive business environment and
has a legitimate interest in protecting its valuable assets, including its
confidential information, trade secrets, and intellectual property; its goodwill
and reputation; the business relationships it has developed with its clients and
vendors; and the training and development of its employees;
WHEREAS, Participant’s employment and responsibilities with the Company have
permitted and will in the future permit Participant to have access to
competitively sensitive and highly confidential business information and trade
secrets of the Company and to derive and enjoy the benefit of the Company’s
relationships with its customers and business partners, which have been
developed by the Company’s employees and/or or as a result of the innovative
products and technologies that the Company has brought or will bring to its
customers (“Goodwill”);
WHEREAS, the Company’s customers are located across the United States and around
the world; the market for the Company’s products, processes, and services is
national and international in scope; the Company sells and markets the same or
similar products, processes, and services across state and national boundaries;
and the Company’s market expands or contracts over time based on the growth of
the Company’s business and the demand for the Company’s products, processes, and
services;
WHEREAS, the Company desires to ensure that its confidential information, trade
secrets, intellectual property, goodwill, reputation, business relationships,
and investment in training and developing employees are adequately protected and
are not used or disclosed without proper authorization by the Company; and
WHEREAS, Participant’s eligibility to receive the Option is conditioned upon
Participant’s timely acceptance of the obligations and other terms and
conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of Participant’s eligibility for the Option,
and as a condition of Participant’s continued access to the Company’s
confidential information and trade secrets and the benefit of the Company’s
Goodwill and customer relationships, the Company and Participant agree as
follows:
1.Access to Confidential Information. In the course of Participant’s employment,
the Company will provide Participant with access to certain Confidential
Information, which is not in the public domain, is highly valuable and
competitively sensitive and which, if acquired by the Company’s competitors,
would cause irreparable harm to the Company. As used in this Agreement,
“Confidential Information” means all information that Participant acquires from
the Company which is not publicly known outside of the Company, and which
concerns any of the following: the methods, processes, or know-how used or
developed by the Company to design, manufacture, distribute, market, or sell its
products, processes, or services; the research, development, or design of the
Company’s products or processes; the Company’s plans or strategies for sales,
marketing, or distribution; the Company’s supply and distribution processes or
arrangements; research initiatives or projects; results of tests or experiments;
information on financial performance, pricing, margins, or profits or
production, labor, or other costs; market or sales data; existing or planned
merger, acquisition, or divestiture activities; proposals or terms of contracts
with customers, suppliers, distributors, or others; the


A1-1




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------







identity and skills of other the Company employees; and information provided to
the Company by its customers, suppliers, or third parties pursuant to a
confidentiality obligation or an expectation of confidentiality.


2.Covenants to Protect Confidential Information. Participant covenants,
promises, and agrees that she/he will not, directly or indirectly, use
Confidential Information (or cause or permit it to be used) for any purpose
other than the good-faith performance of her/his duties as a Company employee.
In addition, subject to the Permitted Disclosures referenced below, Participant
covenants, promises, and agrees that she/he will not, directly or indirectly,
disclose Confidential Information (or cause or permit it to be disclosed) to any
individual or person other than employees, consultants, contractors, suppliers,
vendors, or teammates authorized by the Company to receive such information and
having a need to know such information in connection with the good-faith support
of the Company’s business activities. Participant further covenants, promises,
and agrees (a) not to remove from the Company’s premises (including the
Company’s computer systems, servers, and networks) any Confidential Information
in any form, except as required in the performance of his or her duties as an
the Company employee, and (b) to return to the Company any and all records
containing Confidential Information immediately upon termination of the
employment relationship between Participant and the Company. Furthermore,
Participant covenants, promises, and agrees not to accept employment with any
employer that manufactures, markets, or sells products, processes, or services
that are similar to or competitive with products, processes, or services
manufactured, marketed, or sold by the Company, where such employment would
involve duties the performance of which would inevitably cause Participant to
use or disclose Confidential Information of the Company for the benefit of a
third party in violation of this Agreement. The covenants and promises set forth
in this section shall continue both during and after Participant’s employment
with the Company and, notwithstanding any other provision of this Agreement, in
all cases shall be subject to the Permitted Disclosures referenced below.


3.Covenant to Protect Goodwill and Customer Relationships. Participant
acknowledges that the Goodwill of the Company shall belong to the Company and
not be used for the benefit of Participant, a future employer, or any other
third party. In recognition of the value and importance of the Goodwill to the
Company, Participant covenants, promises, and agrees that, during the Restricted
Period (as defined below), Participant will refrain from directly or indirectly
soliciting or attempting to solicit business from a Customer or a Prospective
Customer, where a purpose of such solicitation is to induce the Customer or
Prospective Customer to reduce or alter its business relationship with the
Company or to purchase or acquire from a third party any product, process, or
service that is competitive with any product, process, or service that the
Company offers to its customers. As used in this Agreement, the Restricted
Period shall consist of the continuous period of twelve (12) consecutive months
immediately following the Participant’s separation from service with the
Company, provided, however, that this twelve (12)-month period may be extended
by any period of Participant’s noncompliance with the covenants and promises set
forth in this Agreement.


4.Covenant Not to Solicit Employees. In recognition of the Company’s investment
in recruiting, training, and developing its employees, Participant covenants,
promises, and agrees that, during employment by the Company and during the
Restricted Period, she/he shall not solicit or encourage any employee of the
Company to resign from or cease employment with the Company, or to accept a
position as an employee or consultant for any other entity or person that
manufactures, sells, or markets products, processes, or


A1-2




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------







services that are similar to or competitive with products, processes, or
services manufactured, sold, or marketed by the Company. This Section 4 does not
apply to the solicitation of any Company employee who is not employed by the
Company until after the date on which Participant’s Termination of Service
occurs.


5. Covenants Not to Compete.

a.Establishment or Leadership of a Competitive Business. During Participant’s
employment with the Company, and during the Restricted Period, Participant
covenants, promises, and agrees that she/he shall not, within the Geographic
Territory, either (i) directly or indirectly own, establish, or control (other
than through ownership of less than two percent (2%) of the shares of publicly
traded stock) or (ii) serve as an officer, director, principal, or partner of a
business that manufactures, develops, markets, or sells products, processes, or
services that are similar to or competitive with the products, processes, or
services that are manufactured, marketed, sold, or being developed by the
Company during the final twenty-four (24) months of Participant’s employment
with the Company. As used herein, the “Geographic Territory” is defined to
include all states of the United States in which the Company manufactures,
distributes, sells, or markets its products, processes, or services during the
twenty-four (24) months immediately preceding the start of the Restricted
Period, and all countries in which the Company manufactures, distributes, sells,
or markets its products, processes, or services during the twenty-four (24)
months immediately preceding the start of the Restricted Period. The Geographic
Territory does not include any state or country in which the Company does not
maintain operations or commence sales or marketing until after the start of the
Restricted Period.


b.Prohibited Positions with Competitors. During Participant’s employment with
the Company and during the Restricted Period, Participant covenants, promises,
and agrees that she/he shall not directly or indirectly engage in, have any
equity interest in, interview for a potential employment or consulting
relationship with or manage, provide services to or operate any person, firm,
corporation, partnership or business (whether as director, officer, employee,
agent, representative, partner, security holder, consultant or otherwise) that
engages in any business which competes with any portion of the Business (as
defined below) of the Company. The term “Business” refers to the business of the
Company and shall include the manufacturing and sale of automotive and
industrial paints, coatings and related products, as such business may be
expanded or altered by the Company during the term of the Participant’s
employment with the Company. This Agreement shall not be construed to bar any
attorney from engaging in the practice of law as an attorney for any third
party; provided that he or she otherwise complies with his or her obligations
under this Agreement and under the applicable rules of professional conduct.


6.Nature and Timing of Separation. The obligations set forth in this Agreement
shall apply regardless of the voluntary or involuntary nature of the termination
of the employment relationship between the Company and Participant, the duration
of that relationship, or any other circumstances under which the relationship
terminates.


7.Injunctive Relief. Participant specifically acknowledges and agrees that
Participant’s violation of any obligation under the preceding sections of this
Agreement will cause irreparable harm to the Company’s legitimate business
interests, and that such harm cannot be measured by any specific amount of money
or


A1-3




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------







adequately remedied by the award of any sum of monetary damages. Therefore,
Participant specifically agrees and understands that the Company will be
entitled to specific performance and injunctive and other equitable relief in
case of any breach or attempted breach of the preceding sections and agrees not
to assert as a defense that the Company has an adequate remedy at law. Any
injunctive relief shall be in addition to, and not in lieu of, any other
remedies available to the Company.


8.Conformance and Severability. It is the intent of the Parties that each of the
covenants and promises set forth above is divisible and severable from the other
covenants and promises in those sections. The Parties further intend that this
Agreement be enforceable to the maximum extent possible and that, if a court of
competent jurisdiction determines that any term or clause renders some or all of
this Agreement invalid or unenforceable, then, such term or clause should be
modified to the extent necessary to make the Agreement legal and enforceable
while preserving as much as possible of the intent of such term or clause. Where
a court of competent jurisdiction determines that any term or clause renders
some or all of this Agreement invalid or unenforceable, and such modification is
not feasible, it is the intent of the Parties that the offending term or clause
should be substituted with another term or clause that is enforceable and most
nearly achieves the same objectives. Where a court determines that neither
modification nor substitution of such term or clause is feasible under the
circumstances, only then shall the offending term or clause be severed and
stricken from the Agreement, but only to the extent that the term or clause is
invalid or unenforceable, and the remaining provisions of the Agreement shall be
enforced in accordance with their terms and entitled to full force and effect.
9.Permitted Disclosures. Notwithstanding any other provision of this Agreement,
Participant will not be held civilly or criminally liable under any federal or
state trade secret law for disclosing a trade secret of the Company in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney representing or advising Participant concerning
such disclosure, if the disclosure (a) is made solely for the purpose of
reporting or investigating a suspected violation of law or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, as long as
such filing is made under seal.  In addition, if Participant files a lawsuit
against the Company for retaliation for reporting a suspected violation of law,
Participant may disclose trade secrets of the Company to the attorney
representing him/her and may use the trade secret information in the court
proceeding, only if any document containing the trade secret is filed under
seal, and Participant does not disclose the trade secret except as specifically
directed or authorized by a court order. In addition, nothing in this Agreement
should be construed (i) to impede or interfere with Participant’s right to
respond truthfully and completely to any request for information regarding the
Company’s activities where disclosure is required by legal process, or (ii) to
prevent Participant from communicating directly with, responding to any inquiry
from, or providing truthful testimony or information to, any regulatory or law
enforcement agency of the United States, the U.S. Congress, an Inspector
General, or a state government agency in the course of a lawful investigation or
proceeding. Participant is not required to contact the Company as a precondition
to any of the foregoing, provided, however, that Participant cannot, without the
written approval of the Company’s General Counsel, disclose the substance of
communications between the Company personnel and the Company’s legal counsel
which are protected by the Company’s attorney-client privilege.
10.General.


A1-4




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------







a.With the exception of modification or substitution of terms by a court of
competent jurisdiction under the Conformance and Severability section above, no
modification or waiver of any provision of this Agreement shall be valid unless
in writing signed by both Parties and specifically referring to this Agreement
by name.
b.Participant acknowledges that the services to be rendered by Participant are
personal and that Participant may not assign any of her/his duties or
obligations under this Agreement. The Company may assign the Agreement to any
successor or transferee. This Agreement shall be valid and binding upon all
heirs, successors and assigns of the Parties.
c.No delay or omission in enforcing any provision of this Agreement or in
exercising any right or remedy set forth in this Agreement shall operate as a
waiver of any right or remedy or preclude enforcement or specific performance of
such provision or the exercise of any right or remedy.
d.The Parties acknowledge that they have each read this Agreement in its
entirety, understand it, agree to be bound by its terms and conditions, and
intend that the Agreement be interpreted as if drafted equally by both Parties.
e.Participant agrees that the Company may, in its sole discretion, share all or
part of this Agreement with any future or prospective employer to the extent
reasonably necessary to ensure Participant’s compliance. In addition,
Participant agrees to provide the Company, upon its request, with the name,
address, and contact information of any new employer or third party whose
relationship with Participant may violate the provisions of this Agreement.
f.To the extent any financial compensation is required under Applicable Law to
be paid to Participant to render any of the covenants set forth in this Appendix
1 enforceable, the Company shall have sole discretion to elect to enforce such
covenants and make such payments, and nothing herein shall be deemed to require
the Company to enforce such covenants or make any such payments.





APPENDIX 2
TO STOCK OPTION AGREEMENT
COUNTRY-SPECIFIC TERMS AND CONDITIONS
These Country-Specific Terms and Conditions include additional terms and
conditions that govern the Option granted to Participant under the Plan if
Participant resides or works in one of the countries listed below. Capitalized
terms used but not defined in these Country-Specific Terms and Conditions are
defined in the Plan or the Agreement and have the meanings set forth therein.
BRAZIL
Compliance with Law. By accepting the Option, Participant acknowledges and
agrees to comply with applicable Brazilian laws and to pay any and all Taxes
associated with the exercise of the Option, and the sale of the Shares acquired
under the Plan.
Labor Law Acknowledgment. By accepting the Option, Participant agrees that (i)
Participant is making an investment decision, (ii) Participant may exercise the
Option only if the vesting conditions are met and (iii) the value of the
underlying Shares is not fixed and may increase or decrease in value without
compensation to Participant.
MEXICO
Labor Law Policy and Acknowledgment for Employees of Axalta Coating Systems
Servicios Mexico, S. de R.L. de C.V. In accepting the grant of the Option,
Participant expressly recognizes that Axalta Coating Systems Ltd., with
registered offices at Clarendon House, 2 Church Street, Hamilton, HM 11,
Bermuda, is solely responsible for the administration of the Plan and that
Participant’s participation in the Plan and acquisition of Shares do not
constitute an employment relationship between Axalta Coating Systems Ltd. and
Participant since Participant is participating in the Plan on a wholly
commercial basis and Participant’s sole employer is Axalta Coating Systems
Servicios Mexico, S. de R.L. de C.V., located at Avenida Industria Eléctrica No.
10 Industrial Barrientos, Tlalnepantla Estado de México, Zip Code 54015, State
of Mexico. Based on the foregoing, Participant expressly recognizes that the
Plan and the benefits that Participant may derive from participating in the Plan
do not establish any obligations by Participant’s employer, Axalta Coating
Systems Servicios Mexico, S. de R.L. de C.V. towards Participant, do not form
part of the employment conditions and/or benefits provided by the employer, and
any modification of the Plan or their termination shall have no effect on, nor
constitute a change or impairment of, the terms and conditions of employment.
Participant further understands that Participant’s participation in the Plan is
as a result of a unilateral and discretionary decision of Axalta Coating Systems
Ltd.; therefore, Axalta Coating Systems Ltd. reserves the absolute right to
amend and/or discontinue Participant’s participation at any time without any
liability to Participant.
Finally, Participant hereby declares that Participant does not reserve to
Participant any action or right to bring any claim against Axalta Coating
Systems Ltd. for any compensation or damages regarding any provision of the Plan
or the benefits derived under the Plan, and Participant therefore grants a full
and broad release to Axalta Coating Systems Ltd., its affiliates, branches,
representation offices, its shareholders, officers, agents, or legal
representatives with respect to any claim that may arise.
Políticas bajo la Legislación Laboral y aceptación por parte de los empleados de
Axalta Coating Systems Servicios Mexico, S. de R.L. de C.V. Al aceptar el
otorgamiento de la opción para la adquisición de acciones, expresamente
reconozco que Axalta Coating Systems Ltd., con oficinas ubicadas en Clarendon
House, 2 Church Street, Hamilton, HM 11, Bermuda, es la única responsable de la
administración del Plan y que mi participación en el Plan y la adquisición de
acciones no genera una relación de trabajo entre Axalta Coating Systems Ltd. y
el suscrito, toda vez que mi participación en el Plan es meramente comercial y
mi único Patrón lo es Axalta Coating Systems Servicios Mexico, S. de R.L. de
C.V., ubicado en Avenida Industria Eléctrica No. 10 Industrial Barrientos,
Tlalnepantla Estado de México, Zip Code 54015, State of Mexico, Mexico. Derivado
de lo anterior, expresamente reconozco que el Plan y los beneficios que pudieran
derivar de mi participación en el Plan no generan obligación alguna de mi Patrón
Axalta Coating Systems Servicios Mexico, S. de R.L. de C.V. hacia el suscrito,
no forman parte de las condiciones de trabajo y/o prestaciones otorgadas por mi
Patrón y cualquier modificación del Plan o su terminación no constituirá un
cambio o menoscabo de los términos y condiciones de mi relación de trabajo.
Adicionalmente, entiendo que mi participación en el Plane es resultado de una
decisión unilateral y discrecional de Axalta Coating Systems Ltd.; por lo tanto,
Axalta Coating Systems Ltd. se reserva el derecho absoluto de modificar y/o
descontinuar mi participación en cualquier tiempo sin ninguna responsabilidad
hacia mi.
Finalmente, por la presente expresamente declaro que no me reservo acción ni
derecho alguno que ejercitar en contra de Axalta Coating Systems Ltd. por
cualquier daño o perjuicio o para reclamar una compensación en relación con
cualquier disposición del Plan o con los beneficios derivados bajo el Plan y por
lo tanto otorgo el finiquito más amplio que en derecho proceda a Axalta Coating
Systems Ltd., sus afiliadas, sucursales, oficinas de representación, sus
accionistas, funcionarios, agentes o representantes legales, en relación a
cualquier demanda que pudiera surgir.
SWITZERLAND
Securities Law Notice. The grant of this Option under the Plan is considered a
private offering in Switzerland and is, therefore, not subject to registration
in Switzerland.




A1-5




Axalta - Option Agreement – non-US (2014 Plan)(2018 Annual Grant)